 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
 8
 9 USI INSURANCE SERVICES
10 NATIONAL, INC., formerly known as             NO. 2:17-cv-01394-SAB
11 WELLS FARGO INSURANCE
12 SERVICES USA, INC.,
13          Plaintiff,
14 v.                                            ORDER STRIKING
15 STANLEY OGDEN, an individual;                 MOTIONS IN LIMINE WITH
16 MARCIA OGDEN, an individual;                  LEAVE TO RENEW
17 ELENOR O’KEEFE, an individual;
18 LEWIS DORRINGTON, an individual;
19 JOHN HASKELL, JR., an individual;
20 MARY MARK, an individual; CORY
21 ANDERSON, an individual; and ABD
22 INSURANCE AND FINANCIAL
23 SERVICES, INC., a Delaware corporation,
24                Defendants.
25
26        Currently, there are pending Motions in Limine that were filed prior to
27 Judge Lasnik issuing his ruling on the parties’ Motions for Summary Judgment.
28 ECF No. 122, 124. Recently, the Court issued a new Scheduling Order that sets
   ORDER STRIKING MOTIONS IN LIMINE
   WITH LEAVE TO RENEW ~ 1
 1 forth new deadlines for filing Motions in Limine. ECF No. 141. For docket
 2 management purposes, the Court will strike the pending Motions with leave to
 3 renew.
 4        Accordingly, IT IS HEREBY ORDERED:
 5        1. Defendants’ Motions in Limine to Exclude Testimony and Reports of
 6           USI’s Experts, ECF No. 122, is STRICKEN, with leave to renew.
 7        2. Plaintiff’s Motions in Limine, ECF No. 124, is STRICKEN, with leave
 8           to renew.
 9        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
10 this Order and to provide copies to counsel.
11
            DATED this 27th day of September,
12
13
14
15
16
                                           Stanley A. Bastian
17
                                       United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     ORDER STRIKING MOTIONS IN LIMINE
     WITH LEAVE TO RENEW ~ 2
